DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 17-19 stand rejected under Section 102 or, in the alternative, under Section 103.  Claim 20 stands rejected under Section 103.  Claims 9, 11, and 16 stand rejected under Section 112(b).  Claims 9 and 16 stand objected to.  The drawings and specification stand objected to.  Claims 1-8, 10, and 12-15 stand allowed, with claims 9, 11, and 16 having been indicated as having allowable subject matter if the Section 112(b) rejection (for claims 9, 11, and 16) and claim objections (for claims 9 and 16) were addressed.  The Office also noted that a certified copy of the foreign priority document had not been provided.
Applicants amended claims 9, 11, and 16 and canceled claims 17-20.  Applicants provided amendments to the specification and provided replacement drawings.  Applicants noted that the foreign priority document had been actually been provided, per the discussion with the undersigned in an interview in March 2022.  
Turning first to the Office’s remarks regarding the priority claim: The Office confirms that the priority documents were received.  (A second priority document was also filed, but is the priority document for another application.  This is the priority document that the Office reviewed during the initial examination of this application.)
Drawing objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted drawing objections are withdrawn.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted claim objections are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 rejections: Applicants’ cancellation of claims 17-19 renders moot the Section 102 rejections.  These rejections are withdrawn as moot.
Section 103 rejections: Applicants’ cancellation of claims 17-20 renders moot the Section 103 rejections.  These rejections are withdrawn as moot.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-16 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Richard M. Klein, on Friday, May 27, 2022.
The application has been amended as follows: 
Claim 13, line 5: Change this line to “exposing the base structure from a side where the base substrate is not provided with”.
Claim 16, line 14: Change “is” to “being”.

Reasons for Allowance
Claims 1-16 are allowed.
Kao, U.S. Pat. Pub. No. 2018/0240849, Figures 2-7, is the closest prior art to claim 1.  However, Kao does not disclose the formation of the annular groove in the display structure layer in which the orthographic projection of the base structure on the display structure layer falls within, the base structure being exposed by the annular groove, followed by the removal of the base structure surrounded by the annular groove to separate the display layer surrounded by the annular groove from the base substrate.  Instead, an annular groove is created by the formation of the release layer/target region 2 and its spacing from the TFT driving layer 4.  The annular groove is filled by the display element 5, and then the release layer/target region 2 is removed after a bonding portion of release layer/target region 2 is irradiated with a laser, causing the bonding portion to break.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “forming an annular groove in the display structure layer in a region which an orthographic projection of the base structure on the display structure layer falls within, the base structure being exposed in the annular groove; and removing the base structure surrounded by the annular groove to separate the display structure layer surrounded by the annular groove from the base substrate”, in combination with the remaining limitations of the claim.
With regard to claims 2-16: The claims have been found allowable due to their dependency from claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897